NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 21, 22, 24-29, 31-43 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a transport refrigeration system, comprising: a first heat transfer circuit, such that a first heat transfer fluid can flow therethrough; and a second heat transfer circuit, such that a second heat transfer fluid can flow therethrough; wherein the first heat transfer circuit and the second heat transfer circuit are arranged in thermal communication at the cascade heat exchanger such that the first heat transfer fluid and the second heat transfer fluid are in a heat exchange relationship at the cascade heat exchanger, wherein the first heat transfer circuit is configured such that the first heat transfer fluid is directed from the first compressor directly to the condenser, and wherein the first heat transfer fluid and the second heat transfer fluid are different heat transfer fluids.
The closest prior art reference is: Mitra (2011/0023514 A1):
 Mitra discloses a transport refrigeration system, comprising: a heat transfer circuit, including: a first compressor, a condenser, a first expansion device, and a cascade heat exchanger, wherein the first compressor, the condenser, the first expansion device, and the cascade heat exchanger are in fluid communication such that a first heat transfer fluid can flow therethrough; the cascade heat exchanger, and an evaporator, wherein the cascade heat exchanger and the evaporator are in fluid communication such that a second heat transfer fluid can flow therethrough; wherein 
However, Mitra does not disclose a first heat transfer circuit, such that a first heat transfer fluid can flow therethrough; and a second heat transfer circuit, such that a second heat transfer fluid can flow therethrough; wherein the first heat transfer circuit and the second heat transfer circuit are arranged in thermal communication at the cascade heat exchanger such that the first heat transfer fluid and the second heat transfer fluid are in a heat exchange relationship at the cascade heat exchanger, wherein the first heat transfer circuit is configured such that the first heat transfer fluid is directed from the first compressor directly to the condenser, and wherein the first heat transfer fluid and the second heat transfer fluid are different heat transfer fluids.
Further, there appears to be no reason to modify Mitra to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763